DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 11,122,254 in view of Border et al. (US 2012/0242678, hereinafter Border). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 8-13 in current application recite limitations that are broader than claims 7-12 of U.S. Patent No. 11,122,254 in view of Border.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1-6 and 8-13 in current application recite limitations that are broader than claims 7-12 of U.S. Patent No. 11,122,254 in view of Border.
Below is a table indicating the corresponding relationship between claims 1-6 and 8-13 of current application and claims 7-12 of U.S. Patent No. 11,122,254.
Current Application
U.S. Patent No. 11,122,254 
1
7
2
8
3
9
4
10
5
11
6
12
8
7
9
8
10
9
11
10
12
11
13
12


To perform analysis required, claim 1 of current application is compared to claim 7 of U.S. Patent No. 11,122,254. 
Claim 1: Current Application
Claim 7: U.S. Patent No. 11,122,254
A smart glass, comprising: 



at least one sensor; 




5a first display configured to output a first image corresponding to content for a left eye of a user and a second display configured to output a second image corresponding to the content for a right eye of the user; and 

a processor configured to: 

display, using the first display and the second display, the content in a virtual 10display region through a glass plate of the smart glass, 

identify a state of the smart glass using the at least one sensor, 

based on identifying that a sensor value of the at least one sensor indicating the state of the smart glass is less than a preset value, adjust at least one of a display position or a size of the content in the virtual display region such that the content is 15displayed in a first display region corresponding to a first field of view (FOV) of a user that is narrowed according to the state of the smart glass, and 

based on identifying that the sensor value is greater than the preset value, adjust the at least one of the display position or the size of the content in the virtual display region such that the content is displayed in a second display region 20corresponding to a second FOV of the user that is broadened according to the state of the smart glass, the second FOV having a broader view angle and a shorter focal length than the first FOV.
A wearable electronic device in the form of glasses, comprising: 

a sensor configured to detect a state of the wearable electronic device; 

a memory configured to store content; 








a processor configured to:

a display configured to display the content in a virtual display region through a glass plate of the wearable electronic device; and 

identify the state of the wearable electronic device using the sensor, 

in response to identifying that a sensor value of the sensor indicating the state of the wearable electronic device is lower than a preset value, adjust a display position of the content in the virtual display region such that the content is displayed in a first display region corresponding to a first field of view (FOV) of a user that is narrowed according to the state of the wearable electronic device, and 

in response to identifying that the sensor value is higher than the preset value, adjust the display position of the content in the virtual display region such that the content is displayed in a second display region corresponding to a second FOV of the user that is broadened according to the state of the wearable electronic device, the second FOV having a broader view angle and a shorter focal length than the first FOV.


Claim 7 of U.S. Patent No. 11,122,254 does not teach a first display configured to output a first image corresponding to content for a left eye of a user and a second display configured to output a second image corresponding to the content for a right eye of the user. 
However, Border teaches a first display configured to output a first image corresponding to content for a left eye of a user (fig. 112 and [0139]: FIG. 112 is an illustration of 3D labels of FIG. 111 as displayed to the viewer's left eye; display displaying the left eye image corresponds to the first display) and a second display configured to output a second image corresponding to the content for a right eye of the user (fig. 113 and [0140]: FIG. 113 is an illustration of 3D labels of FIG. 111 as displayed to the viewer's right eye; display displaying the right eye image corresponds to the second display; [0406]: Display of 3D images to the user may employ different images presented to the user's left and right eyes, such as where the left and right optical paths have some optical component that differentiates the image, where the projector facility is projecting different images to the user's left and right eye's; [0903]: one virtual image is provided to the user's left eye and a different virtual image is provided to the user's right eye; [0910]: FIGS. 112 and 113 illustrate a stereo image pair for 3D labels to be applied to the see-through view shown in FIG. 110. FIG. 112 is an image of the 3D labels shown to the user's left eye, while FIG. 113 is an image of the 3D labels shown to the user's right eye. Together, FIG. 112 and FIG. 113 provide a stereo pair of images. In this stereo pair, the lateral positioning of the 3D labels is different between images shown in FIG. 112 and FIG. 113; fig. 1 shows an augmented reality eyepiece 100 with lenses 104 for displaying the left image and the right eye image). Therefore, it would have been obvious to one of ordinary skill in the art to use an AR eyepiece with a plurality of lenses to display the left eye image and the right eye image as taught by Border and modify claim 7 of U.S. Patent No. 11,122,254 because such a system more easily associates 3D information with the see-through view and the surrounding environment ([0906]). 
Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claims 2-6 and 8-13 of current application, as additional limitations in claims 2-6 and 8-13 are similarly recited as the limitations in the conflicting claims of the reference application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5-6, 9, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, dependent on claim 1, the claim recites the limitation “based on identifying that a sensor value of the at least one sensor indicating the state of the smart glass is less than a preset value, adjust at least one of a display position or a size of the content in the virtual display region such that the content is 15displayed in a first display region corresponding to a first field of view (FOV) of a user that is narrowed according to the state of the smart glass, and based on identifying that the sensor value is greater than the preset value, adjust the at least one of the display position or the size of the content in the virtual display region such that the content is displayed in a second display region 20corresponding to a second FOV of the user that is broadened according to the state of the smart glass, the second FOV having a broader view angle and a shorter focal length than the first FOV, wherein the state of the smart glass includes at least one of an ambient illuminance of the smart glass or a speed of the smart glass”. As described in fig. 9 and paragraphs [0113]-[0121] of the PGPub of the current application, when the state of the smart glass is the speed of the smart glass, the speed is compared to a threshold speed to determine a visible region corresponding to that speed. When the speed is higher than a threshold speed, the content is displayed in the visible region 910, that has a narrow FOV. When the speed is lower than a threshold speed, the content is displayed in the visible region 920, which has a broader view angle or FOV and/or shorter focal length than the first region 910 that was used to display content at higher than threshold speed. However, what is claimed in claim 2 is the opposite of the description in the original specification. Therefore, the examiner interprets that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5-6 are dependent on claim 2, and therefore the examiner presents similar rationale to reject these claims.
Regarding claim 9, dependent on claim 8, the claim recites the limitation “based on identifying that a sensor value of the at least one sensor indicating the state of the smart glass is less than a preset value, adjust at least one of a display position or a size of the content in the virtual display region such that the content is 15displayed in a first display region corresponding to a first field of view (FOV) of a user that is narrowed according to the state of the smart glass, and based on identifying that the sensor value is greater than the preset value, adjust the at least one of the display position or the size of the content in the virtual display region such that the content is displayed in a second display region 20corresponding to a second FOV of the user that is broadened according to the state of the smart glass, the second FOV having a broader view angle and a shorter focal length than the first FOV, wherein the state of the smart glass includes at least one of an ambient illuminance of the smart glass or a speed of the smart glass”. As described in fig. 9 and paragraphs [0113]-[0121] of the PGPub of the current application, when the state of the smart glass is the speed of the smart glass, the speed is compared to a threshold speed to determine a visible region corresponding to that speed. When the speed is higher than a threshold speed, the content is displayed in the visible region 910, that has a narrow FOV. When the speed is lower than a threshold speed, the content is displayed in the visible region 920, which has a broader view angle or FOV and/or shorter focal length than the first region 910 that was used to display content at higher than threshold speed. However, what is claimed in claim 9 is the opposite of the description in the original specification. Therefore, the examiner interprets that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12-13 are dependent on claim 9, and therefore the examiner presents similar rationale to reject these claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, dependent on claim 1, the claim recites the limitation “based on identifying that a sensor value of the at least one sensor indicating the state of the smart glass is less than a preset value, adjust at least one of a display position or a size of the content in the virtual display region such that the content is 15displayed in a first display region corresponding to a first field of view (FOV) of a user that is narrowed according to the state of the smart glass, and based on identifying that the sensor value is greater than the preset value, adjust the at least one of the display position or the size of the content in the virtual display region such that the content is displayed in a second display region 20corresponding to a second FOV of the user that is broadened according to the state of the smart glass, the second FOV having a broader view angle and a shorter focal length than the first FOV, wherein the state of the smart glass includes at least one of an ambient illuminance of the smart glass or a speed of the smart glass”. As described in fig. 9 and paragraphs [0113]-[0121] of the PGPub of the current application, when the state of the smart glass is the speed of the smart glass, the speed is compared to a threshold speed to determine a visible region corresponding to that speed. When the speed is higher than a threshold speed, the content is displayed in the visible region 910, that has a narrow FOV. When the speed is lower than a threshold speed, the content is displayed in the visible region 920, which has a broader view angle or FOV and/or shorter focal length than the first region 910 that was used to display content at higher than threshold speed. However, what is claimed in claim 2 is the opposite of the description in the original specification. Therefore, the claim is interpreted as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 are dependent on claim 2, and therefore the examiner presents similar rationale to reject these claims.
Regarding claim 9, dependent on claim 8, the claim recites the limitation “based on identifying that a sensor value of the at least one sensor indicating the state of the smart glass is less than a preset value, adjust at least one of a display position or a size of the content in the virtual display region such that the content is 15displayed in a first display region corresponding to a first field of view (FOV) of a user that is narrowed according to the state of the smart glass, and based on identifying that the sensor value is greater than the preset value, adjust the at least one of the display position or the size of the content in the virtual display region such that the content is displayed in a second display region 20corresponding to a second FOV of the user that is broadened according to the state of the smart glass, the second FOV having a broader view angle and a shorter focal length than the first FOV, wherein the state of the smart glass includes at least one of an ambient illuminance of the smart glass or a speed of the smart glass”. As described in fig. 9 and paragraphs [0113]-[0121] of the PGPub of the current application, when the state of the smart glass is the speed of the smart glass, the speed is compared to a threshold speed to determine a visible region corresponding to that speed. When the speed is higher than a threshold speed, the content is displayed in the visible region 910, that has a narrow FOV. When the speed is lower than a threshold speed, the content is displayed in the visible region 920, which has a broader view angle or FOV and/or shorter focal length than the first region 910 that was used to display content at higher than threshold speed. However, what is claimed in claim 9 is the opposite of the description in the original specification. Therefore, the claim is interpreted as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 are dependent on claim 9, and therefore the examiner presents similar rationale to reject these claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Border teaches a smart glass (abstract: interactive head-mounted eye-piece), comprising: 
at least one sensor ([0250]: an ambient brightness sensor; [0333]: speedometer; [0524]: plurality of sensors such as accelerometer, compass, ambient light, proximity, barometric and temperature sensors); 
a first display configured to output a first image corresponding to content for a left eye of a user (fig. 112 and [0139]: FIG. 112 is an illustration of 3D labels of FIG. 111 as displayed to the viewer's left eye; display displaying the left eye image corresponds to the first display) and a second display configured to output a second image corresponding to the content for a right eye of the user (fig. 113 and [0140]: FIG. 113 is an illustration of 3D labels of FIG. 111 as displayed to the viewer's right eye; display displaying the right eye image corresponds to the second display; [0406]: Display of 3D images to the user may employ different images presented to the user's left and right eyes, such as where the left and right optical paths have some optical component that differentiates the image, where the projector facility is projecting different images to the user's left and right eye's; [0903]: one virtual image is provided to the user's left eye and a different virtual image is provided to the user's right eye; [0910]: FIGS. 112 and 113 illustrate a stereo image pair for 3D labels to be applied to the see-through view shown in FIG. 110. FIG. 112 is an image of the 3D labels shown to the user's left eye, while FIG. 113 is an image of the 3D labels shown to the user's right eye. Together, FIG. 112 and FIG. 113 provide a stereo pair of images. In this stereo pair, the lateral positioning of the 3D labels is different between images shown in FIG. 112 and FIG. 113; fig. 1 shows an augmented reality eyepiece 100 with lenses 104 for displaying the left image and the right eye image);
a processor  (abstract: integrated processor) configured to: 
display, using the first display and the second display, the content in a virtual 10display region through a glass plate (lens) of the smart glass (fig. 6 and [0016]: an embodiment of the eyepiece with a see-through lens; [0247]: the video output may be streamed to the virtual screen seen by the user; [0285]: images are stored as digital data before they appear in the display of the glasses; [0349]: the output of the camera may be stored in memory and may also be displayed on the display available to the wearer of the glasses; [0558]: a panoramic view stitched FOV is generated on a display of the glasses; fig. 1 shows an augmented reality eyepiece 100 with lenses 104 for displaying the left image and the right eye image), 
identify a state of the smart glass using the at least one sensor ([0879]: an auto-brightness control of the image source may control the brightness of the displayed content based on the brightness in the environment; [0467]: provide user’s speed). 
Luengen et al. (US 2010/0103186) teaches based on identifying that a sensor value (sensor input 136 representing ambient light value) of the at least one sensor indicating the state of the smart glass is less than a preset value (0.7 ambient light value; the sensor input 136 indicates the ambient lighting is less than or equal to 0.7 ambient light value; [0034]: the element display service 132 (FIG. 1) can receive sensor input 136 and compare the sensor input to one or more threshold values that indicate when the ambient light detracts from the visibility of user interface elements displayed in a user interface. The ambient light can be compared to a set of user values (e.g., optionally user-configured threshold values) that indicate minimum and maximum lighting preferences. For example, a user may indicate that for any lighting condition between the 0.3 and 0.7 ambient light values, the user interface elements are consistent and not changed. However, if the ambient lighting conditions fall below a 0.3 ambient light value, or are above a 0.7 ambient light value (as referenced in the linear interpolation chart 302), then the element display service 132 can be initiated to modify individual graphic components of each user interface element to enhance the visibility of the user interface elements for display in the ambient light. In an embodiment, a user may optionally configure the range of ambient light values (e.g., as detected by the sensors) to indicate the visibility of user interface elements in various lighting conditions. The overall visibility of a user interface can be configured with user-selectable range controls displayed in a user interface, and/or with selectable and pre-defined display controls, such as any one or combination of selectors for Dark mode, Room mode, Normal mode, Outdoors mode, Sunlight mode, and the like), adjust at least one of a display position or a size of the content (when the sensor detects that the ambient value has fallen below 0.7, the graphics 406 and text 408 as shown on interface 412 are reduced in size and displayed at shown on interface 402 of fig. 4; [0035]: FIG. 4 illustrates an example 400 of enhanced user interface elements in ambient light in accordance with one or more embodiments. Example 400 includes a user interface 402 illustrated as a navigation map for a mapping application. The user interface 402 includes various user interface elements, such as images 404 (e.g., roadways, bodies of water, an aerial photograph, and the like), graphics 406 (e.g., a designated route identified for a user), text 408, and selectable controls 410. The user interface 402 is an example display of the navigation map optimized for indoor lighting conditions, and shows detailed map information; [0036]:  Example 400 also includes an enhanced user interface 412 that illustrates the navigation map in a bright ambient lighting condition, such as when a portable device is used outdoors or in a car, and bright sunlight makes it difficult to read the display of the navigation map. In the enhanced user interface 412, some of the map detail is omitted, the contrast is maximized, and the user interface elements are enhanced for visibility in the ambient light. For example, the images 404 (e.g., the streets and roadways) are thicker and/or change color as a background of the map washes out in the bright light. Further, the graphics 406 and text 408 are enlarged and enhanced, and the selectable controls 410 are enhanced for visibility in bright ambient light. In an alternate embodiment, the user interface of the navigation map can be enhanced for visibility in a dark ambient lighting environment) in the virtual display region (interface 402 as displayed in fig. 4) such that the content is 15displayed in a first display region corresponding to a first field of view (FOV), and 
based on identifying that the sensor value (sensor input 136 representing ambient light value) is greater than the preset value (0.7 ambient light value; the sensor input 136 indicates the ambient lighting is above 0.7 ambient light value; [0034]: the element display service 132 (FIG. 1) can receive sensor input 136 and compare the sensor input to one or more threshold values that indicate when the ambient light detracts from the visibility of user interface elements displayed in a user interface. The ambient light can be compared to a set of user values (e.g., optionally user-configured threshold values) that indicate minimum and maximum lighting preferences. For example, a user may indicate that for any lighting condition between the 0.3 and 0.7 ambient light values, the user interface elements are consistent and not changed. However, if the ambient lighting conditions fall below a 0.3 ambient light value, or are above a 0.7 ambient light value (as referenced in the linear interpolation chart 302), then the element display service 132 can be initiated to modify individual graphic components of each user interface element to enhance the visibility of the user interface elements for display in the ambient light. In an embodiment, a user may optionally configure the range of ambient light values (e.g., as detected by the sensors) to indicate the visibility of user interface elements in various lighting conditions. The overall visibility of a user interface can be configured with user-selectable range controls displayed in a user interface, and/or with selectable and pre-defined display controls, such as any one or combination of selectors for Dark mode, Room mode, Normal mode, Outdoors mode, Sunlight mode, and the like), adjust the at least one of the display position or the size of the content (when the sensor detects that the ambient value is above 0.7, the graphics 406 and text 408 as shown on interface 412 are enlarged in size and displayed at shown on interface 412 of fig. 4; [0035]: FIG. 4 illustrates an example 400 of enhanced user interface elements in ambient light in accordance with one or more embodiments. Example 400 includes a user interface 402 illustrated as a navigation map for a mapping application. The user interface 402 includes various user interface elements, such as images 404 (e.g., roadways, bodies of water, an aerial photograph, and the like), graphics 406 (e.g., a designated route identified for a user), text 408, and selectable controls 410. The user interface 402 is an example display of the navigation map optimized for indoor lighting conditions, and shows detailed map information; [0036]:  Example 400 also includes an enhanced user interface 412 that illustrates the navigation map in a bright ambient lighting condition, such as when a portable device is used outdoors or in a car, and bright sunlight makes it difficult to read the display of the navigation map. In the enhanced user interface 412, some of the map detail is omitted, the contrast is maximized, and the user interface elements are enhanced for visibility in the ambient light. For example, the images 404 (e.g., the streets and roadways) are thicker and/or change color as a background of the map washes out in the bright light. Further, the graphics 406 and text 408 are enlarged and enhanced, and the selectable controls 410 are enhanced for visibility in bright ambient light. In an alternate embodiment, the user interface of the navigation map can be enhanced for visibility in a dark ambient lighting environment) in the virtual display region (interface 412 as displayed in fig. 4) such that the content is displayed in a second display region 20corresponding to a second FOV of the user (as shown in fig. 4, displaying zoomed in interface 412 that displays enlarged graphics and text corresponds to a second field of view of the user).
Kunii et al. (US 2018/0004020) teaches to identify whether a field of view (FOV) (view angle) of a user of the wearable electronic device is broad or narrow based on the at least one of the ambient illuminance or the speed of the wearable electronic device ([0084]: a driver’s view angle changes depending on a travelling speed (the higher the travelling speed is, the narrower the driver’s view angle becomes, for example, so that the view angle is 100 degrees at a speed of 40 km an hour, and 40 degrees at a speed of 100 km an hour)), to identify whether or broaden or narrow the virtual display region (wide angle display or narrow angle display) corresponding to the identified FOV based on the speed of the wearable electronic device ([0084]: since a range of the view angle becomes wide (a shaded area 260 in fig. 18(A)) in the low speed, wide angle display may be set to match this, and since a range of the view angle becomes narrow (a shaded area 270 illustrated in fig. 18(B)) in the high speed, display may be set to match this), and to adjust a display position within the virtual display region of a virtual image (display position of the arrow) corresponding to the content displayed through the display based on the FOV of the user corresponding to the speed of the wearable electronic device ([0083]: the arrow 210 is projected at a short distance in a low speed (fig. 17(A)), in a medium distance at the time of a medium speed, and at a far distance in a high speed (fig. 17(C)); as shown in fig. 18 and described in [0083-0084], based on speed, view angle of the user is determined and based on this determination, the display position of the arrow is determined).

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 14, none of the cited prior art references of record, teach either individually or in combination, “… based on identifying that a sensor value of the at least one sensor indicating the state of the smart glass is less than a preset value, adjust at least one of a display position or a size of the content in the virtual display region such that the content is 15displayed in a first display region corresponding to a first field of view (FOV) of a user that is narrowed according to the state of the smart glass, and based on identifying that the sensor value is greater than the preset value, adjust the at least one of the display position or the size of the content in the virtual display region such that the content is displayed in a second display region 20corresponding to a second FOV of the user that is broadened according to the state of the smart glass, the second FOV having a broader view angle and a shorter focal length than the first FOV.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612